Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we grant the *924motions to remand and appoint counsel and vacate the orders of the Court of Appeals and Ottawa Circuit Court. We remand this case to the Ottawa Circuit Court for a hearing pursuant to United States v Tucker, 404 US 443; 92 S Ct 589; 30 L Ed 2d 592 (1972), and People v Moore, 391 Mich 426 (1974), with regard to the scoring of Prior Offense Variable 5. On a showing of indigency, the trial court shall appoint counsel to assist the defendant. The motion for a declaratory judgment and motion to quash answer are denied. In all other respects, leave to appeal is denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court. We do not retain jurisdiction.